Name: Council Regulation (EEC) No 1152/78 of 30 May 1978 amending Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5 . 78 Official Journal of the European Communities No L 144/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1152/78 of 30 May 1978 amending Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables production to expand considerably from year to year ; whereas, in order to avoid any difficulties which might result in the sale of processed products, provision should be made for the possibility of limiting the granting of aid to one part of production ; Whereas, since the system referred to above would also apply to tomato concentrates, the minimum import price system for that product should be abol ­ ished ; Whereas the expenditure incurred by Member States as result of the obligations arising from application of this Regulation is chargeable to the Community, in accordance with Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2 ), as last amended by Regulation (EEC) No 2788 /72 (3 ), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the producer prices of certain products processed from fruit and vegetables which are of parti ­ cular importance in the Mediterranean regions of the Community are considerably higher than in non ­ member countries ; whereas this difference in prices may well continue for the next few marketing years ; whereas Community products should therefore be made more competitive by adopting the necessary measures to enable them to be sold at prices which compete with those charged by the major non ­ member producing countries and provision made for these measures to be reviewed before 1 October 1982 ; Whereas , to this end , a system of production aid should be introduced enabling the products in ques ­ tion to be manufactured at a price lower than that which would result from the payment of a remunera ­ tive price to producers of the fresh products ; whereas this system should be linked to a system of contracts providing both for regular supplies to the processing industries and a minimum price to be paid by proces ­ sors to producers ; Whereas, because of the abundant supply of raw mate ­ rials and the elasticity of processing capacity, there is a danger that the granting of aid for the production of processed fruit and vegetables might encourage such HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be added to Regulation (EEC) No 516/77 : Article 2a The marketing years shall extend from :  1 July to 30 June for tomato concentrates and peeled tomatoes falling within subheading ex 20.02 C, tomato juice falling within heading No ex 20.07 and peaches , prepared or preserved , falling within subheading ex 20.06 B of the Common Customs Tariff ;  1 September to 31 August for prunes falling within subheading ex 08.12 C of the Common Customs Tariff . ( 2 ) OJ No L 94 , 28 . 4 . 1970 , p. 13 . ( } ) OJ No L 295, 30 . 12 . 1972 , p. 1 .(!) OJ No C 108 , 8 . 5 . 1978 , p. 49 . No L 144/2 Official Journal of the European Communities 31 . 5 . 78 For the other products the marketing years shall be determined, where necessary, in accordance with the procedure laid down in Article 20 .' It shall be calculated on subsequent occasions having regard to : (a ) the minimum price in force during the pre ­ vious marketing year ; (b) the trend in production costs in the fruit and vegetable sector . 4 . The minimum price shall be fixed before the beginning of each marketing year . 5 . Where the Community production potential for a product referred to in Annex la is likely to cause a major imbalance between production and marketing possibilities, the Council , acting by a qualified majority on a proposal from the Commis ­ sion , may decide to limit the granting of the production aid to a specified quantity, taking account of average production in the three years preceding the marketing year for which the aid is fixed . Article 2 The following Articles 3a, 3b and 3c shall be added to Regulation (EEC) No 516/77 : 'Article 3a 1 . For the period starting from the beginning of the 1978 /79 marketing year , a system of produc ­ tion aid shall be introduced for products as speci ­ fied in Annex la , obtained from fruit and vegeta ­ bles harvested in the Community . The Commission will forward to the . Council a report enabling it to review, before 1 October 1982, the operation of this scheme and to decide on the policy to be followed in the future on aid and protection for these products . The Council , acting by a qualified majority on a proposal from the Commission , may decide to amend Annex la taking into account the produc ­ tion and marketing conditions for the products concerned . Article 3 b 1 . The amount of the aid shall be so fixed as to make up the difference between the prices of Community products and those of products from non-member countries . 2 . The prices of Community products shall be established having regard to : (a ) the minimum price referred to in Article 3a ; (b) the processing costs , disregarding those under ­ takings with the highest costs . 3 . The prices of products from non-member countries shall be determined having regard to : (a) the free-at-frontier prices on import to the Community ; (b) the prices obtaining in international trade . However, when the aid is fixed for the first time for tomato concentrates the criterion specified in (a) shall not be applied . 4 . Production aid shall be granted to processors who have concluded contracts in accordance with Article 3a . 5 . The aid shall be paid, on application , to the interested parties as soon as the body designated by the Member State in which the processing is carried out have established that :  the processor has paid the producer a price not less than the minimum price ; 2 . The system referred to in paragraph 1 shall be based on contracts binding, within the Commu ­ nity, producers or recognized groups or associa ­ tions thereof and processors or legally constituted groups or associations thereof . These contracts , concluded for a minimum period to be deter ­ mined, must specify the quantities of raw material to which they relate , the schedule for deliveries to processors and the price to be paid to producers . On their conclusion , the contracts shall be forwarded to the bodies designated by the Member States concerned , which shall be responsible for supervising the execution of the contracts . 3 . For deliveries made under such contracts , a minimum price shall be fixed which processors must pay to producers . This price shall be calculated for the first time on the basis of : (a) the average of the prices paid by processors for the raw material during the marketing year preceding that for which the minimum price is fixed ; (b) the trend in production costs in the fruit and vegetable sector . 31 . 5 . 78 Official Journal of the European Communities No L 144/3 'ANNEX la CCT heading No Description ex 08.12 C Prunes derived from dried plums ("prunes d'Ente") ex 20.02 C Tomato concentrates ex 20.02 C Peeled tomatoes ex 20.06 B Peaches in syrup ex 20.07 Tomato juice '  the products under contract have been processed ;  the products after processing comply with the quality standards in force . 6 . The amount of the aid shall be fixed before the beginning of each marketing year. Article 3c Detailed rules for the application of Articles 3a and 3b shall be adopted ir accordance with the procedure laid down in Article 20 . The amount of the aid and the minimum price shall be fixed in accordance with the same procedure .' Article 3 The following Annex la shall be inserted in Regula ­ tion (EEC) No 516/77 : Article 4 Article 3 and the second indent of Article 10 (2) of Regulation (EEC) No 516/77 shall be repealed on 1 July 1978 . Article 5 This Regulation shall enter into force on 1 June 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1978 . For the Council The President I. N0RGAARD